Exhibit 99.1 NEWS RELEASE 701 Ninth Street NW Washington, DC 20068 www.pepcoholdings.com NYSE: POM FOR IMMEDIATE RELEASE March 1, 2013 Media Contact:Robert Hainey 202-872-2680 Investor Contact:Donna Kinzel 302-429-3004 Pepco Holdings Reports Fourth Quarter and Full Year 2012 Financial Results; Announces 2013 Earnings Guidance Pepco Holdings, Inc. (NYSE: POM) today reported fourth quarter and full year 2012 earnings from continuing operations as follows: Three Months Ended December 31, Year Ended
